Citation Nr: 1516182	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  07-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for residuals of traumatic brain injury (TBI), to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas.


REPRESENTATION

Veteran represented by:	Stephanie P. Grogan, Agent


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his father


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a January 2006 rating action, the RO granted service connection for residuals of a concussion, to include vertigo with repair of perilymph fistulas, and assigned a 10 percent disability rating.  The Veteran perfected an appeal of that decision.  Subsequently, in January 2008, a Decision Review Officer (DRO) granted service connection for posttraumatic stress disorder (PTSD), and assigned a 50 percent disability rating.  The DRO decision also increased the evaluation for residuals of a concussion, to include vertigo with abnormal gait and oscillopsia, with repair of perilymph fistulas, from 10 percent to 30 percent disabling.

In March 2010, the Board remanded the appeal in order to afford the Veteran a hearing before the Board.  Thereafter, in March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In August 2011, the Board, in pertinent part, increased the evaluation for PTSD, from 50 percent to 70 percent disabling, and denied an increased rating for residuals of TBI to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court granted a joint motion for partial remand (JMPR) filed by representatives for both parties, vacating the Board's decision to the extent that it denied an increased rating for TBI and remanding the claim to the Board.

In October 2013, the Board once again denied an increased rating for residuals of TBI to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas.  The Veteran again appealed the decision to the Court, which granted a joint motion for remand (JMR) filed by representatives of both parties.  The appeal now returns to the Board for review.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum disability evaluation assignable under Diagnostic Code 6204 for peripheral vestibular disorders.

2.  The Veteran's vertigo is manifested by dizziness and occasional staggering, but with no clinical evidence of a cerebellar gait.

3.  The Veteran's cognitive and emotional impairment is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; his cognitive, behavioral, and emotional symptoms are contemplated by his separate evaluations for PTSD.

4.  The Veteran is in receipt of a 10 percent rating for bilateral tinnitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of TBI, to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.87, 4.124a, 4.130, Diagnostic Codes 6204, 8045, General Rating Formula for Mental Disorders (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act (VCAA) defines VA's duty to assist claimants in the development of their claims.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, VA satisfied its duty to notify by means of a letter dated in October 2005 from the RO to the Veteran which was issued prior to the RO decisions in January 2006 and January 2008.  Additional notice letters were issued in August 2008 and October 2008.  Moreover, the Veteran has been provided with notice regarding the Board decisions and Court-ordered remands in this matter, most recently in December 2014, when the RO indicated that the Veteran could submit additional argument or evidence to the Board for review.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  Service treatment records and post-service private and VA medical records have been obtained and reviewed in connection with the claim.  Most significantly, an April 2013 letter from a private physician, which the Board did not address in its October 2013 decision, has been associated with the claims file and has been considered by the Board.  Accordingly, the Board has complied with the November 2014 JMR directives.  The Veteran has not indicated, and the record does not reflect, that additional relevant evidence is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  In sum, all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence not already of record.

The Board also notes that the Veteran has been afforded multiple VA medical examinations in connection with his claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The reports from these examinations indicate that the examiners reviewed the claims file, performed the appropriate testing, recorded the results, elicited in-depth medical histories from the Veteran, and provided evaluations based on these results and the Veteran's history.  Additionally, neither the Veteran nor his agent has indicated that there has been in increase in severity of the disability since he was last examined.  Thus, the Board finds that additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally in this regard, the Veteran participated in a videoconference hearing in March 2011 before the undersigned Acting Veterans Law Judge.  At the start of the hearing, the judge clarified the issue on appeal.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and that he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Factual Background

Service treatment records indicate that the Veteran was seen at a clinic in November 2003 with complaints of hearing loss in both ears after an improvised explosive device (IED) explosion one month prior while the Veteran was stationed in Iraq.  At that time, he stated that he heard ringing in both ears for one week after the explosion.  He also complained of dizziness while walking and climbing.  The assessment was noise trauma.  In January 2004, he sought treatment for similar symptoms, and was diagnosed with vertigo, secondary to acoustic trauma.

In February 2004, an emergency treatment note indicated that the Veteran was in close proximity to an IED explosion in October 2003 which affected the left side of his body.  It was noted that he initially had decreased hearing in both ears, as well as confusion, but that he did not lose consciousness.  Two weeks later, he experienced dizzy spells and vomiting.  Following an evaluation, he was diagnosed with vertigo, secondary to perilymph fistula.  In March 2004, he was seen for an evaluation due to balance problems.  The assessment was a balance disorder of unknown etiology.

Of record is a medical evaluation board proceeding dated September 2004, which reflected an assessment of paroxysmal vertigo likely secondary to perilymph fistulas sustained after the October 2003 blast injury.  Separation from service was recommended based on the severity of the Veteran's profile and his inability to perform even the most routine military duties due to the paroxysmal and often unpredictable nature of his vertigo.  A physical evaluation board report, dated January 19, 2005, determined that the Veteran was disabled due to paroxysmal vertigo with onset of October 29, 2005, while deployed in Iraq.  It was noted that the Veteran had concussive effects of an IED, which exploded 15 meters away, and that initially he had hearing loss and tinnitus in addition to vertigo.  While his hearing returned, episodes of paroxysmal vertigo induced by head motion on bending persisted.  Bilateral endolymph fistula was diagnosed and repaired with only marginal improvement.

The Veteran's claim for service connection was received in March 2005.  Submitted in support of his claim were treatment records from Eastern Oklahoma Ears, Nose and Throat dated from May 1999 to July 2005.  These records indicate that the Veteran was seen in December 2003 for a follow-up evaluation.  It was noted that he was having balance problems, and that his symptoms began approximately one month before, as a result of an IED that exploded about 15 meters from him on October 29, 2003 in Iraq.  Since then, he reported tinnitus and some vertigo.  The assessment was vertigo, etiology unknown, and injury to the acoustic nerve.

In a December 2003 statement, a private physician noted that the Veteran had been diagnosed with a peripheral left vestibular lesion, secondary to an explosive incident while in service.  The physician observed that the Veteran's symptoms and his ENG suggested that he had a possible perilymph fistula which required evaluation by a neuro-otologist and possible surgery for correction.  In March 2004, he was diagnosed with questionable vestibular trauma.  In June 2004, he was admitted to a hospital with a diagnosis of possible perilymph fistula in both ears with a history of previous explosive injury.  He underwent a bilateral middle ear exploration with repair of oval and round window fistula, bilaterally.

In October 2007, a VA psychiatric examination was performed.  The Veteran reported having anger outbursts several times a week, noting that he had episodes of becoming extremely angry when waking up either unexpectedly or from dreams.  It was noted that he had anger outbursts wherein he ripped a door off in his apartment, punched a wall, and picked up an ottoman and slammed it against his nose, breaking his nose.  The Veteran also reported difficulty falling asleep, and stated he had nightmares and flashbacks.  He reported having startled response and anxiety attacks that bordered on panic attacks several times a week, and he attempted to avoid reminders of intrusive events.  He also reported feeling detached from others.

On mental status examination, the Veteran was oriented in all spheres.  He was alert, rather intense, and cooperative.  No hallucinations or delusions were noted, and he denied having homicidal or suicidal ideations.  The examiner noted that the Veteran's anger outbursts and concentration had some impact on his employment functioning.  The Veteran reported having only one friend, and stated that he felt detached in terms of his relationship with his wife.  He reported not engaging in leisure activities, and it was noted that the Veteran was basically socially isolated other than visits with his friend once every two weeks.  He showed no impairment in thought process or communication during the examination.  He was independent in activities of daily living.  The examiner stated that the Veteran met the criteria for chronic PTSD, secondary to events that occurred while he was in the Army.  The Veteran was assigned a GAF score of 55.

In October 2007, a VA evaluation of TBI was performed.  The Veteran reported a history of injury in October 2003, stating that an IED went off about 12 to 15 meters from the vehicle he was on, and that he fell backwards onto the vehicle.  He denied any acute loss of consciousness at the time, but did report some facial lacerations, decreased hearing, and tinnitus.  The Veteran reported that he started having some problems with balance after he returned to the base, which became increasingly severe.  The examiner noted that these problems stabilized after the Veteran returned to the United States; however, about a year prior to the examination, the Veteran suddenly started having problems with memory, concentration, and the ability to differentiate time.  Since then he reported being unable to regain any stability as far as memory or ability to concentrate.  He denied having headaches, but reported having episodes of vertigo at least once a week that were so debilitating that he had to go to bed for 24 hours.  Bright lights precipitated his imbalance, and at times he was unable to mobilize.  He did not require any kind of device for ambulation.  The Veteran reported that he slept very little, and that when he went to sleep he became violent.  He reported moderate-to-severe memory impairment.  The examiner observed slowness of thought and confusion, as well as decreased attention and concentration.

On examination, there were no areas of weakness or paralysis.  Muscle tone was good, deep tendon reflexes were present with symmetrical positive reflexes, and sensory function of the lower extremities was intact.  His gait was wide stance, and the examiner noted that there appeared to be some instability with the use of his arm for attaining balance.  In terms of the autonomic nervous system, no problems were noted with orthostatic, hypotension, or hyperhydrosis.  Cranial nerves II-XII appeared intact.  The examiner noted that "cognitive impairment mini-mental state was stable to draw or clock."  There was a definite problem with memory.  In terms of appearance, he was awake, alert, very cooperative, and very appropriate in speech and dress.  A CT scan of the head was normal.  The diagnosis was TBI with severe cognitive impairment manifested by decreased attention, decreased concentration, and increased aggressiveness.

On November 8, 2007, the Veteran was seen at a VA clinic.  At that time, it was noted that he had symptoms of PTSD.  It was also noted that he had dizziness following the IED explosion (discussed above), and that he had surgery on both ears, with residual incoordination.  The impression was PTSD symptoms, as well as post-explosive concussive injuries leading to ear and eye problems.  On November 19, 2007, the Veteran was referred for mental health consultation by his primary care physician due to positive PTSD and depression screenings.  It was noted that the Veteran was involved in many combat operations, witnessed many traumatic events, had two friends killed, and suffered physical and emotional symptoms secondary to an explosion.  The Veteran reported symptoms of nightmares, sleep problems, hypervigilance, detachment from others, difficulty with attention, concentration, and memory, avoidance of situations and triggers, problems in school and in relationships, fatigue, and anhedonia.  The examiner indicated that the Veteran met the diagnostic criteria for PTSD.  A subsequent mental health note, dated November 29, 2007, confirmed an assessment of PTSD, and he was assigned a GAF score of 65.

Also of record is a comprehensive evaluation by a private physician, undertaken in October 2008.  During an in-person interview, the Veteran expressed guilt over his poor memory, inability to focus, and difficulty in expressing his opinions and thoughts.  He claimed that his impaired ability to communicate clearly became increasingly worse since his brain injury and discharge from service.  The examiner noted that the effects of the IED-related injuries resulted in a "marked worsening of biologically based communication deficits, and also caused [the Veteran] to suffer a sense of guilt and shame, sense of impotency, powerlessness, and frustration in social/family interactions and communication."  The examiner further indicated that the medical literature suggested that TBI initially dampened the acute clinical symptoms of PTSD; in other words, that TBI blunted the initial overt PTSD symptoms, but the overt symptoms would become more manifest as the brain slowly recovered some of its functioning.  The examiner concluded that, based on his extensive psychological assessment and review of the literature, the Veteran demonstrated significant and deleterious signs of TBI interactive with PTSD.

In March 2009, the Veteran was afforded another VA psychiatric examination.  He reported that he had broken his hand punching a soccer goal post when he was angry.  He also reported having "night terrors that I don't remember, often involving trying to drive or breaking things."  He reported having these episodes every 5 to 6 months.  It was noted that the Veteran had been married seven years to his current wife, with whom he had two children, and that they "get along all right, with ups and downs."  The Veteran reported that he had a friend and a couple of co-workers with whom he visited occasionally, and that he also saw his sister and parents occasionally.

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His speech was unremarkable; he was cooperative, friendly, and attentive; his affect was appropriate; his mood was anxious; he was fully oriented; his thought process and content were unremarkable; and no inappropriate or obsessive or ritualistic behavior was noted.  He reported persistent visual hallucinations.  He reported homicidal ideation but no action, and he denied any suicidal thoughts, but stated that he had hurt himself impulsively when angry.  Remote memory was severely impaired, recent memory was mildly impaired, and immediate memory was normal.  The examiner stated that the Veteran's PTSD symptoms included "recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions[;]" "acting or feeling as if the traumatic event were recurring[;]"; and "intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event."  The diagnosis was PTSD, and a GAF score of 55 was assigned.

In October 2009, another VA examination for TBI was performed.  The Veteran indicated that he continued to have intermittent dizziness, stating that he had trouble driving a car at night because he saw things that were not there on the road.  The Veteran also reported memory problems and dizziness three to four times a week, as well as problems with balance while walking.  (He stated that he sometimes ran into walls in his office.)  In addition, the Veteran reported having difficulty sleeping, stating that he sometimes woke up during the night and would get angry and become violent.  He indicated that he had difficulty concentrating and felt drowsy during the day.

On examination, the Veteran was described as being alert, oriented, and in no acute distress.  He was ambulatory and walked in without any walking aids, and his posture and gait were normal.  He was well nourished, well developed, and mildly obese.  There was no evidence of anemia, cyanosis, clubbing of fingers, or edema of the feet, and no tremors were noted.  Sensory and motor examination of the upper and lower extremities was unremarkable.  A CT scan of the brain was normal.  The diagnosis was "history of TBI with residual vertigo and oscillopsia with normal examination."

Received in March 2010 was the report of a neuropsychological examination conducted by Dr. T in February 2010.  Dr. T stated that the neuropsychological data clearly indicated impairment across multiple domains of functioning.  On examination, the Veteran demonstrated a mild degradation of visual memory unless he had the opportunity to practice, and at least a moderate impairment of verbal memory, again unless he had the opportunity to practice the information repetitively.  Consistent with the examiner's hypothesis, the Veteran also had a mild deficit in naming and a mild deficit in functions of the right upper extremity for motor speed and strength relative to the dominant left upper extremity.  It was also noted that the Veteran showed some disturbance in attention and working memory that were "hallmark findings" in TBI cases.  He presented with considerable neurobehavioral disturbance including episodes of rage that occurred several times a week, often for which he was amnesic, resulting in considerable stress at home.  The vocational implications had been very difficult for the Veteran and he had been unable to keep a job as a consequence.  The examiner noted that these findings were consistent with a history of multiple blast injuries and resultant TBI.  The examiner also noted that the Veteran was clinically depressed.

Another VA evaluation for PTSD was conducted in April 2010.  The Veteran described symptoms of isolation, depression, sleep disorder, nightmares, hypervigilance, and recurrent recollections, and stated that the symptoms were constant and severe.  He related that his irritability affected his marriage and family, noting also that he had been fired from two jobs since his discharge from military service.  He also noted that problems with irritability had caused his wife and children to leave for a few weeks.  The Veteran reported difficulty falling and staying asleep due to occasional nightmares.  He denied any history of violent behavior or suicide attempts.  It was noted that the Veteran had received psychotherapy for his mental health issues over the past year, and that the response had been "fair."  He reported that he tended to withdraw at home and did not like to go out socially.

On mental status examination, orientation was within normal limits; appearance and hygiene were appropriate; and behavior was appropriate.  The Veteran maintained good eye contact during the examination, however a disturbance of motivation and mood was noted, and he described being hypervigilant and isolated.  Communication and speech were within normal limits, but the Veteran demonstrated impaired attention and/or focus.  He noted having difficulty finishing things both at home and school.  Panic attacks were absent.  There were signs of suspiciousness, which included difficulty entering public places.  No delusions or hallucinations were noted.  Thought processes were appropriate.  He did not have slowness of thought nor did he appear confused.  Judgment was not impaired, and abstract thinking was normal.  Memory was mildly impaired.  He was not currently suicidal or homicidal.

The examiner noted that there were behavioral, cognitive, social, affective, or somatic symptoms attributed to PTSD, described as hypervigilance, sleep disorder with occasional nightmares, isolation, irritability, and recurrent recollections.  The pertinent diagnoses were PTSD and depressive disorder not otherwise specified, and a GAF score of 64 was noted.  The examiner further noted that the Veteran had difficulty establishing and maintaining effective work/school and social relationships, as illustrated by the fact that he had only one friend and preferred not to go out socially.  He also had difficulty maintaining effective family role functioning, as evidenced by marital problems.  The examiner indicated that the Veteran did not appear to pose any threat of danger or injury to self or others.  The prognosis for his psychiatric condition was fair.

In June 2010, the Veteran was afforded a VA examination for evaluation of TBI.  He indicated having problems with memory loss, trouble sleeping, mood swings, and vertigo.  He stated that he occasionally felt dizzy and off balance.  He also reported difficulty concentrating.  On examination, the Veteran was described as alert, oriented, and not in any distress.  He was ambulatory and walked in without any walking aids, and his posture and gait were normal.  He was well nourished and well developed; there was no evidence of anemia, cyanosis, clubbing of fingers, or edema of the feet; and no tremors or fasciculations were noted.  Sensory and motor examinations were normal in both upper and lower extremities.  The Veteran reported mild memory loss and problems with attention, concentration, and executive functions, but there was no evidence of such on testing.  He was fully oriented.  A CT scan of the brain, dated June 21, 2010, was normal.  The pertinent diagnosis was history of TBI with residual vertigo and oscillopsia, and status post repair of perilymph fistulas with normal examination.  There was no evidence of abnormal gait or any balancing problem.

During yet another VA evaluation of PTSD in June 2010, the Veteran indicated that he had good relationships with his wife and two children, but his mood swings made these relationships difficult.  He noted that his wife and kids left him for about a week last year.  It was noted that the Veteran still had one friend whom he saw once or twice a week.  The Veteran denied a history of suicide attempts.  He reported getting really angry at his wife and, on one occasion, pushing her away physically.  On examination, the Veteran was described as clean, neatly groomed, and appropriately dressed.  Speech was unremarkable and psychomotor activity was normal.  He was cooperative, friendly, and attentive; his affect was normal; and his mood was anxious, good, agitated, depressed, and fearful.  He was easily distracted, but he was oriented to person, time, and place, and his thought process and content were unremarkable.  Panic attacks were absent, and no delusions or hallucinations were noted.  He had no suicidal or homicidal thoughts.  Remote memory was moderately impaired, recent memory was mildly impaired, and immediate memory was mildly impaired.  The pertinent diagnosis was PTSD, and he was assigned a GAF score of 55.

Also of record is a report of a psychological evaluation conducted by a private examiner, dated March 9, 2011.  The examiner noted that the Veteran was casually dressed, and that he walked and moved in an awkward manner and had mild expressive aphasia.  He had a flat affect, was cooperative, and worked slowly.  The examiner observed that the Veteran had obvious memory problems but appeared to answer all questions in an honest if somewhat naïve manner.  The Veteran and his wife both acknowledged serious marital difficulties secondary to his anger and impulse control issues.  The Veteran's wife reported leaving him three times last year, and she noted that the Veteran was verbally abusive toward her and her daughters.  She also reported that he had been physically abusive toward her.  The Veteran was reportedly especially volatile in the morning and upon awakening, often secondary to poor sleep.  He had been noted to walk in his sleep and had broken off doors in fits of rage.  The Veteran's wife questioned her ability to remain married to him given the severity of his PTSD and TBI.  With regard to occupational status, the Veteran reported working part time for his father's business; however, they both reported difficulties with his job performance.  It was noted that the Veteran previously worked for a family friend, but he eventually lost that job due to poor job performance.  He was reportedly volatile at his last job and got into a physical altercation with a fellow employee that led to his being fired.

Following evaluation and testing, the examiner stated that the Veteran had marked occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, and mood.  He had passive suicidal ideations, poor impulse control with significant irritability and episodes of violence, and he had difficulty adapting to stressful circumstances.  The examiner further noted that the Veteran had difficulty maintaining his marital relationship.  He stated that the Veteran's symptoms appeared to have become more severe over the past year.  The examiner noted that the Veteran's prognosis was "guarded given the severity of his symptoms and lack of response to treatment to date."  The pertinent diagnoses were PTSD, chronic with depressed features, and cognitive disorder, not otherwise specified.  He was assigned a GAF score of 47.

At his personal hearing in March 2011, the Veteran's representative related that he was exposed to multiple IED explosions while on active duty in Iraq, and that his resulting TBI led to physical, emotional, mental, and cognitive impairments that have severely impacted his daily life activities.  The representative further reported that the Veteran suffered from PTSD, which resulted in mood swings, anger outbursts, and occupational and social difficulties.  The Veteran testified that his symptoms of TBI included dizziness, difficulty with balance, nausea, and problems with concentration.  He indicated that he had nightmares that caused him to wake up screaming, and noted problems with memory loss.  The Veteran also discussed his anger outbursts, describing an incident when he hit himself in the face with an ottoman and broke his nose.  The Veteran stated that he kept to himself.  The Veteran reported that his anger was getting worse to the point that it was affecting his marriage.  The Veteran's wife testified that she was very careful so as not to get him angry, stating that she was afraid of him and did not know what he was going to do.  She reported that the Veteran would grab whatever was nearby and throw it, and stated that he called her all kinds of names.  The Veteran's father testified as to the changes in his mood and personality as a result of his injuries and PTSD, stating that in his opinion the Veteran's anger issues were triggered by stress and conflict.  He also noted that the Veteran experienced intrusive thoughts and flashbacks.  He reported that the Veteran's work schedule was erratic.

The Veteran was hospitalized for approximately one month from August to October 2011, due to problems associated with his PTSD.  (In April 2012, the RO issued a rating decision awarding a temporary 100 percent evaluation for this period.)  At intake, he reported anger, irritability, anxiety, depression, hypervigilance, and poor memory, and was assigned a GAF score of 55.  At discharge, in October 2011, it was noted that he showed significant improvement in his stress and anger management skills.  Risk of suicidal and homicidal acts was deemed low.  On examination, he was well-groomed and cooperative, mildly anxious, and his thought process was goal-directed.  Cognition was grossly intact but with poor memory, and insight and judgment were fair.  A November 2011 treatment note indicated that the Veteran was making "adequate" progress, and a GAF score of 65 was assigned.  Also in November 2011, the Veteran reported dizziness and stated that he has balance issues about 8 times per week.  Subsequently, updated VA treatment notes indicate continued mental health and TBI treatment and counseling with recurring symptoms such as irritability, anger, sleeping troubles, and cognitive impairment, as well as documented tinnitus and vertigo-type symptoms.  In May 2013, an outpatient mental health note indicated a GAF score of 57.

Also of record is an April 2013 letter from Dr. T- not considered by the Board in its October 2013 decision, and addressed in the November 2014 JMR - which expressed an opinion regarding the Veteran's cognitive and neurobehavioral impairment.  In the letter, Dr. T stated that he had reviewed the Veteran's neuropsychological test results from a previous February 2010 examination in light of VA ratings criteria for residuals of TBI.  Specifically, Dr. T noted that the Veteran "meets this criteria for a number of facets, but in particular for the one for memory, attention, concentration and executive functions and secondly for his neurobehavioral effects."  Dr. T then opined that, "if considered cumulatively," these facets "would of course push his percent evaluation well above 100" percent.  No additional explanation or rationale supporting this conclusion was provided.  The Board has incorporated this evidence into its decision, in compliance with the November 2014 JMR directives.

Law & Analysis

The Veteran contends that his overall disability picture justifies a higher disability evaluation for residuals of a TBI that he incurred while serving in Iraq.  For purposes of this appeal, his pertinent disability ratings are a staged rating for PTSD and related psychiatric symptoms; a 30 percent rating for residuals of TBI, to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas; and a 10 percent rating for bilateral tinnitus.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1,4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Residuals of TBI, generally

At the outset, the Board notes that the Veteran is not currently in receipt of a disability evaluation under the rating criteria for evaluating residuals of TBIs, found under Diagnostic Code 8045, as his symptomatology is contemplated under other Diagnostic Codes.  Nevertheless, the Board will first consider whether an increased rating is warranted under that Diagnostic Code.

The applicable rating criteria for evaluating TBIs, found in Diagnostic Code 8045, were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  Prior to October 23, 2008, Diagnostic Code 8045 provided that purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain, would be rated under the Diagnostic Codes specifically dealing with such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated as 10 percent disabling and no more, under 38 C.F.R. § 4.132, Diagnostic Code 9305.  Id.  For claims received by VA prior to October 23, 2008, a veteran is to be rated under the old criteria for any periods prior to that effective date, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  Pursuant to the November 2012 JMPR instructions, a discussion of the amended Diagnostic Code 8045 is provided below.

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'  However, any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.'  In this case, as noted above, the Veteran is in receipt of a staged disability rating for his PTSD, and thus his emotional/behavior dysfunction is contemplated under the criteria laid out in 
§ 4.130.

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate Diagnostic Code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate Diagnostic Code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are then combined under § 4.25.  The evaluation assigned based on the 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  In this regard, the Board again notes that the Veteran's physical/neurological dysfunction is already contemplated by his separate ratings for TBI residuals manifested by vertigo (addressed below) and bilateral tinnitus.

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

For the evaluation of cognitive impairment and subjective symptoms, the table titled 'Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified' contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled 'total.'  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than 'total,' since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if 'total' is the level of evaluation for one or more facets.  If no facet is evaluated as 'total,' the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Several notes included in Diagnostic Code 8045 clarify the following:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled 'Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another Diagnostic Code.  In such cases, more than one evaluation is not assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): 'Instrumental activities of daily living' refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from 'Activities of daily living,' which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms 'mild,' 'moderate,' and 'severe' TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

In this case, the RO and the Board have evaluated the Veteran's cognitive, emotional, and behavioral impairment in the context of his disability rating for PTSD, by application of the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130.  The General Formula for Rating Mental Disorders applies when evaluating disability due to numerous diagnosable disorders including PTSD, mood disorder, anxiety disorder, panic disorder, major depressive disorder, and dementia due to head trauma.  The only mental disorders that are not evaluated under the General Formula for Rating Mental Disorders are the eating disorders anorexia nervosa and bulimia nervosa.  See 38 C.F.R. § 4.130.

The General Formula provides examples of the kinds of symptoms that give rise to ratings, including memory impairment, anxiety, panic attacks, difficulty in understanding complex tasks, space, time, and place disorientation, and intermittent inability to perform activities of daily living.  The General Formula also provides ratings for behavioral impairment such as neglect of personal appearance and hygiene, difficulties in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  Moreover, because the General Formula lists symptoms in a non-exhaustive manner, it encompasses symptoms that are like in kind to those listed.  Id.

Here, the RO's grant of service connection (and the Board's subsequent assignment of disability evaluations) for psychiatric symptoms associated with his PTSD was essentially a grant of disability benefits for cognitive and behavioral impairment.  Specifically, the Board's evaluation for PTSD contemplated symptoms including, but not limited to, difficulty sleeping due to nightmares, intrusive thoughts, impaired judgment, suicidal ideation, impaired impulse control, difficulty concentrating, difficulty in adapting to stressful circumstances, and the inability to effectively establish and maintain effective relationships.  See August 2011 decision, Board of Veterans' Appeals (the decision was subsequently remanded in part, but the Veteran expressly waived any appeal of the Board's determination regarding disability evaluations for the Veteran's PTSD-related symptoms).  Regardless of how VA labels the Veteran's mental health issues, all of the symptoms of the Veteran's psychiatric disorder for which he is receiving compensation are described in the General Formula for Rating Mental Disorders.

Consequently, to assign a rating for PTSD-related symptomatology and then assign a separate rating for cognitive impairment, under Diagnostic Code 8045, would amount to impermissible 'pyramiding.'  That term, 'pyramiding,' means evaluating the same disability-i.e., the same underlying symptomatology-multiple times under various diagnoses.  38 C.F.R. § 4.14.  As noted above, even if there were separate psychiatric diagnoses, the Veteran's overall psychiatric symptomatology is encompassed by the symptoms described in the General Rating Formula for Mental Disorders.

The Board recognizes that a statement found in Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) should be addressed.  In that case, the Federal Circuit agreed with the Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994) as to when 38 C.F.R. § 4.14 is and is not for application.  Id. at 1381.  In Esteban, a facial injury had resulted in the claimant suffering disfigurement, painful scars, and muscle damage that made it difficult to chew.  Esteban, 6 Vet. App. at 261.  As summarized in Amberman, "[b]ecause each diagnostic code dealt with different symptoms (cosmetic issues, pain, and difficulty chewing, respectively), the Veterans Court held that they did not constitute the 'same disability' or 'same manifestation,' and therefore section 4.14 was inapplicable.'  Amberman, 570 F.3d at 1381 (citing Esteban, 6 Vet. App. at 261-62).  The Federal Circuit agreed with the Court's holding in Esteban that the critical element in assigning separate ratings is that none of the symptomatology of any of the conditions is duplicative or overlapping with the symptomatology of another condition.  Id.

The statement of interest in Amberman is that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat the separately diagnosed conditions as producing only the same disability."  Id. at 1381.  In the instant case, however, the Board finds that, even if the Veteran's cognitive and behavioral impairment constitutes separate diagnoses-e.g., major depressive disorder, anxiety disorder, and PTSD-assigning separate ratings for each diagnosis would constitute pyramiding.  A review of the evidence of record shows that his symptoms of cognitive and behavioral impairment overlap and are duplicative of other manifestations or diagnoses.

For example, during a VA examination for evaluation of PTSD in April 2010, the examiner found there were behavioral, cognitive, social, affective, or somatic symptoms attributable to PTSD, to include hypervigilance, isolation, irritability, and recurrent recollections.  Additionally, on mental status examination, the VA examiner considered the other 'facets' of cognitive impairment to include memory (noted as mildly impaired), concentration (noted as impaired attention and/or focus), judgment (noted as not impaired), social interaction (noted as preferred not to go out socially), orientation (noted as orientation within normal limits), motor activity, neurobehavioral effects (which are noted to include aggression), communication (noted as within normal limits), and consciousness when rendering a PTSD diagnosis and Global Assessment Functioning (GAF) score.  Multiple other VA and private examinations of record reveal that VA considered the same facets and symptoms, and such considerations were the basis for disability evaluations in VA ratings actions under the criteria laid out in the General Formula.  The record shows that the Veteran's cognitive and behavioral impairment symptoms overlap, and to the extent they have led to different diagnoses, such diagnoses are duplicative.

In this regard, the Board has considered the April 2013 letter submitted by Dr. T, pursuant to the directives of the November 2014 JMR.  Having reviewed the letter, however, the Board finds that it does not justify an increased rating, as it merely emphasizes that the Veteran has cognitive and neurobehavioral impairment which is already accounted for in his previously-assigned disability ratings.  Specifically, the letter noted that the Veteran exhibits cognitive impairment in areas of memory, attention, concentration, and executive function, as well as unspecified neurobehavioral effects.  Dr. T then opined that, "if considered cumulatively," the various facets of the Veteran's cognitive impairment "would of course push his percent evaluation well over 100%."  The Board first notes that the letter refers to a February 2010 examination, the results of which were of record and were considered by the Board in its August 2011 decision; thus, the letter does not report any new findings upon which to base a higher rating.  More importantly, however, an increased rating based on the symptoms described would be pyramiding, whether or not Dr. T believes the Veteran is entitled to a 100 percent evaluation, because these symptoms are already contemplated in his evaluation for PTSD.

In sum, the Veteran's 50 percent disability rating prior to March 9, 2011, and his 70 percent rating since that date, assigned for PTSD, were based on symptoms that are common to both cognitive and behavioral impairment and anxiety disorder, depression, and other psychiatric diagnoses of record.  That is, he has been compensated for disability due such psychiatric impairment since the effective date of service connection for PTSD.  In the August 2011 Board decision, numerous cognitive and behavioral facets were considered in the rating of the disability, and these symptoms were part of the basis for the 50 and 70 percent rating as explained by the Board in the August 2011 decision.  The Board finds that 38 C.F.R. § 4.14 prevents assignment of separate ratings for other cognitive disorders, to include depression and anxiety disorder.

For the same reasons, the Board also finds that the rating criteria specific to residuals of TBI prevent the assignment of a separate rating for psychiatric symptoms under that Diagnostic Code, in light of the Veteran's current evaluation under the General Rating Formula for Mental Disorders.  The Board reiterates that Note (1), under 38 C.F.R. § 4.124a, Diagnostic Code 8045, provides as follows:

"There may be an overlap of manifestations of conditions evaluated under the table titled 'Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition."

Because the General Formula for Rating Mental Disorders specifically addresses all symptoms of the Veteran's anxiety disorder, depression, and overall cognitive and behavioral impairment, those criteria are the proper criteria for evaluating disability due to the Veteran's service-connected psychiatric disorder.  The Board therefore cannot provide a separate evaluation under Diagnostic Code 8045.  However, the Veteran's physical manifestations continue to be separately rated.

Residuals of TBI, to include vertigo with abnormal gait and tinnitus

The Veteran's service-connected physical residuals of TBI, to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas, are evaluated pursuant to the ratings criteria of Diagnostic Code 6204.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (instructing VA to evaluate physical dysfunction associated with TBI under an appropriate Diagnostic Code).  In addition, a note following Diagnostic Code 8045 provides that hearing impairment should be separately rated.  As noted above, the Veteran has already been assigned the maximum schedular rating for bilateral tinnitus.

With regard to the Veteran's vertigo and associated symptoms, under Diagnostic Code 6204, a peripheral vestibular disorder is rated 30 percent for dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  The 30 percent rating is the maximum schedular rating under Diagnostic Code 6204.  As the Veteran is already in receipt of the maximum disability evaluation under the Diagnostic Code, the Board will determine if a higher evaluation is warranted other applicable codes.

Under 38 C.F.R. § 4.87, Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops) manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus, warrants a 60 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 6205.  These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Although hearing loss was initially noted at the time of the October 2003 IED explosion, the evidence-particularly, the January 2005 physical evaluation board report-reflects that the Veteran's hearing returned.  There is no indication that he currently has hearing impairment, apart from his service-connected tinnitus.  Additionally, while vertigo and an abnormal gait have been noted, there is no indication that he has cerebellar gait occurring one to four times per month, so as to warrant an increased rating analogous to Meniere's disease.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  Cerebellar gait is defined as a staggering ataxic gait, sometimes with a tendency to fall to one side, indicative of cerebellar lesions.  Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).  Such a disorder is more than mere unsteadiness, or even staggering; it is a very specific, and more severe, level of gait impairment.  The rating schedule makes this clear; in the criteria for Diagnostic Code 6204, "occasional staggering" is one symptom of a peripheral vestibular disorder rated 30 percent disabling.  Had the authors of the schedule meant the same level of impairment for both conditions, the same plain language would have been used and the same disability rating would have been assigned.  Instead, the authors used "occasional staggering" to describe symptoms warranting a 30 percent disability under Diagnostic Code 6204 and "cerebellar gait" to describe one of the more severe symptoms that form the disability constellation warranting a total schedular rating under Diagnostic Code 6205.

While the Veteran reports unsteadiness, dizziness, and lack of balance during or after attacks of vertigo, a review of the medical evidence of record reveals no mention of cerebellar gait.  In addition, the medical evidence of record-to include the April 2013 letter from Dr. T and updated VA treatment notes-reveals no indication of any other ear disorder, such as loss of auricle or malignant neoplasm, with manifestations that would justify an increased evaluation.  (Dr. T's April 2013 letter only discussed cognitive and neurobehavioral impairment, and did not discuss the Veteran's balance-related symptoms.)  Thus, the Board cannot find that the level of functional impairment required for a 60 percent evaluation is warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge-e.g., experiencing unsteadiness, dizziness, or lack of balance-and the Board finds that his reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's statements along with findings from examinations and treatment notes.  However, the Board finds that the objective medical findings and opinions provided by the Veteran's treatment and examination reports, which in the aggregate establish no showing of cerebellar gait, have been accorded greater probative weight.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is not competent to prove that which would require specialized medical training); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Accordingly, the Board finds that the most probative evidence does not warrant an increased evaluation for the physical residuals of the Veteran's TBI.


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms (under another Diagnostic Code) than currently shown by the evidence.  Moreover, he is already in receipt of separate ratings for psychiatric manifestations and bilateral tinnitus, as well as a temporary 100 percent rating for a hospital stay in 2011 due to his PTSD.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id. at 115.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.

In sum, the Board concludes that the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of his disability.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an evaluation in excess of 30 percent for residuals of TBI, to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of TBI, to include vertigo, oscillopsia, abnormal gait, and status post repair of perilymph fistulas, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


